DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered.

 REJECTIONS WITHDRAWN
All of the previous rejections have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-22 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhar (US 6,534,137) in view of Kani et al. (US 2012/0052225).
	The limitation recited in claims 14 and 35, “having at least one gusset formed inline using a blown film line”, is a method limitation which has been given little to no patentable weight since said limitation is a method limitation in a product claim and method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).  Furthermore, Vadhar discloses a bag which is free of edge seams (Fig. 1, 2A, 2C and 4, column 18, lines 52-62).
Vadhar discloses a gusseted tubular multilayer film product (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63), comprising:  a layer of ethylene vinyl alcohol alone or combined with polyamide and/or PVDC (column 3, lines 30-55, column 5, lines 51-67, column 9, lines 29-47); and a layer comprising an ethylene alpha olefin copolymer with a density of less than 0.915 g/cm (column 14, lines 46-67, column 15, lines 1-18) and molecular weight distribution (Mw/Mn) of less than 10, or less than 5.0 (column 12, lines 19-67); wherein the multilayer film product comprises a gusseted tube (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63).
Vadhar discloses wherein the multilayer film comprises an inner layer, an outer layer and a barrier layer, further comprising an intermediate layer located between the inner layer and outer layer, wherein the intermediate layer comprises an ethylene alpha olefin copolymer, wherein the barrier layer includes the layer comprising ethylene vinyl alcohol (column 3, line 30 through column 6, line 14, column 14, line 47 through column 15, line 57).
Vadhar does not disclose a flex crack resistance of less than 3 pinholes, an ethylene alpha olefin with a density of 0.880 to 0.905 grams/cubic centimeter.
Kani discloses a flex crack resistance of less than 3 pinholes (zero pinholes, paragraph [0025]) and an ethylene alpha olefin with a density of 0.880 to 0.905 grams/cubic centimeter (paragraphs [0081 – 0082], [0087 – 0089] and [0169 – 0196]) in a bag-in-box film container, as well as tubular, comprising EVOH and ethylene alpha olefin copolymer layers (paragraphs [0022], [0169 – 0196]) for the purpose of providing superior transparency, flexibility and free from pinholes (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a flex crack resistance of less than 3 pinholes and an ethylene alpha olefin with a density of 0.880 to 0.905 grams/cubic centimeter in Vadhar in order to provide superior transparency, flexibility and no pinholes as taught or suggested by Kani.
Kani discloses where the ethylene vinyl alcohol comprises a molar ethylene content of about 27 to about 48% (paragraph [0042]), wherein the layer comprising ethylene vinyl alcohol has a thickness of at least 4 microns, wherein the multilayer film has a total thickness of about 50 to about 200 microns (paragraphs [0182 – 0183]), wherein the flex crack resistance is less than 2 pinholes (zero pinholes, paragraph [0025]).
Claims 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhar (US 6,534,137) in view of Kani et al. (US 2012/0052225), as applied to claims 14-22 and 34-36 above, and further in view of either Witthuhn et al. (US 2017/0021970) or Plunkett et al. (US 2007/0201774).
Vadhar discloses a gusseted tubular multilayer film product (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63), comprising:  a layer comprising ethylene vinyl alcohol (column 3, lines 30-55, column 5, lines 51-67, column 9, lines 29-47); and a layer comprising an ethylene alpha olefin copolymer with a density of less than 0.915 g/cm (column 14, lines 46-67, column 15, lines 1-18); wherein the multilayer film product comprises a gusseted tube (Figs. 2A – 2C, column 1, lines 6-23, column 3, lines 9-25, column 7, lines 44-47, column 18, lines 52-63).
Vadhar discloses wherein the multilayer film comprises an inner layer, an outer layer and a barrier layer, further comprising an intermediate layer located between the inner layer and outer layer, wherein the intermediate layer comprises an ethylene alpha olefin copolymer, wherein the barrier layer includes the layer comprising ethylene vinyl alcohol (column 3, line 30 through column 6, line 14, column 14, line 47 through column 15, line 57).
Kani discloses a flex crack resistance of less than 3 pinholes (zero pinholes, paragraph [0025]) in a bag-in-box film container, as well as tubular, comprising EVOH and ethylene alpha olefin copolymer layers (paragraphs [0022], [0169 – 0196]).
Kani discloses where the ethylene vinyl alcohol comprises a molar ethylene content of about 27 to about 48% (paragraph [0042]), wherein the layer comprising ethylene vinyl alcohol has a thickness of at least 4 microns, wherein the multilayer film has a total thickness of about 50 to about 200 microns (paragraphs [0182 – 0183]), wherein the flex crack resistance is less than 2 pinholes (zero pinholes, paragraph [0025]).
Modified Vadhar does not disclose a flexible intermediate bulk container liner.
Witthuhn discloses a flexible intermediate bulk container liner comprising layers of EVOH and ethylene alpha olefin copolymer (LLDPE) (paragraphs [0001], paragraphs [0004] – [0013], [0024], [0032 – 0033], [0044]) for the purpose of providing oxygen barrier protection and flex crack resistance (paragraph [0004]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a flexible intermediate bulk container liner in Vadhar in order to provide oxygen barrier protection and flex crack resistance as taught or suggested by Witthuhn.
Plunkett et al. discloses a flexible intermediate bulk container liner, or bag-in-box, comprising layers of EVOH (paragraphs [0001], [0005 – 0013], [0026], [0030], [0046]) for the purpose of preventing flex crack failure (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a flexible intermediate bulk container liner in Vadhar in order to prevent flex crack failure as taught or suggested by Plunkett.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 5/5/22 have been carefully considered but are deemed unpersuasive.
	Applicant has argued that Vadhar does not disclose an ethylene alpha olefin copolymer having a density of 0.880 – 0.905.  However, Kani discloses an ethylene alpha olefin copolymer having a density of 0.880 – 0.905 (paragraphs [0081 – 0082], [0087 – 0089] and [0169 – 0196]).  Applicant has argued that Vadhar does not disclose an ethylene alpha olefin having a molecular weight distribution (Mw/Mn) of less than 10, or less than 5.  However, Vadhar discloses an ethylene alpha olefin having a molecular weight distribution (Mw/Mn) of less than 10, or less than 5 (column 12, lines 19-67).
	Applicant has argued that Vadhar does not disclose a gusseted tube having at least one gusset formed inline using a blown film line.  However, the limitation, “having at least one gusset formed inline using a blown film line”, is a method limitation which has been given little to no patentable weight since said limitation is a method limitation in a product claim and method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).  Furthermore, Vadhar discloses a bag which is free of edge seams (Fig. 1, 2A, 2C and 4, column 18, lines 52-62).  Applicant has argued that Vadhar does not disclose a flex crack resistance of less than 3 pinholes.  However, discloses a flex crack resistance of less than 3 pinholes (zero pinholes, paragraph [0025]).
	Applicant has argued that Kani discloses an EVOH layer with at least 3 other polymers.  However, Kani is not relied upon for its EVOH composition but merely to show that the concept of zero pinholes is obvious which is disclosed by Kani (zero pinholes, paragraph [0025]).  Vadhar discloses a layer of ethylene vinyl alcohol alone or combined with polyamide and/or PVDC (column 3, lines 30-55, column 5, lines 51-67, column 9, lines 29-47).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant has argued that neither reference, alone or combined, discloses or suggests achieving such flex crack resistance by including an additional layer comprising an ethylene alpha olefin copolymer.  However, Kani specifically discloses the addition of a further layer comprising an ethylene alpha olefin copolymer (paragraph [0071]) and Kani discloses zero pinholes (paragraph [0025]).  The properties of the ethylene alpha olefin layer, such density and molecular weight distribution are disclosed in either Vadhar or Kani as discussed above.
	Applicant has argued, “the formation of a gusseted tube inline using a blown film line produces a distinctive and desirable structural feature by eliminating an overlapping edge seam, but also presents unique challenges in achieving the desired flex crack resistance.”  However, Vadhar discloses a bag which is free of edge seams (Fig. 1, 2A, 2C and 4, column 18, lines 52-62) and Kani discloses zero pinholes (paragraph [0025]).
	The examiner agrees that none of the cited references disclose the method step of inline blow molding and applicant’s extensive explanation of this method is acknowledged.  However, the limitation, “having at least one gusset formed inline using a blown film line”, is a method limitation which has been given little to no patentable weight since said limitation is a method limitation in a product claim and method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).  Furthermore, Vadhar discloses a bag which is free of edge seams (Fig. 1, 2A, 2C and 4, column 18, lines 52-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 12, 2022